DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 4/26/2022. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/30/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references, and further in view of at least one of or a combination Och, Schurig  and/or Li (see rejection below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0330732) in view of Ran et al. (Ran, US 2012/0180036) in view of Jiang et al. (Jiang, US 2007/0208997) in view Jain et al. (Jain, US 8,707,162), in view of Och et al. (Och, US 0262828) and further in view of Schurig (US 2008/0120089).
As per claim 1, Dasgupta teaches a computer-implemented method for copywriting content processing (Figs, 6, 1-6-see processor and method, paragraphs [0023, 0028, 0029]), comprising:
loading a first copywriting content expressed in a first form by calling a second computer program using a first interface of a first computer program (Fig. 1, his multiple applications, first computer program comprising application 106A, which displays the downloaded application 106B, paragraphs [0029-0032, 0035, 0036]), wherein the first computer program is installed on a mobile terminal and connected to a first server (ibid-his electronic device, including the mobile terminal, all corresponding modules and deemed the first server, paragraph [0003], Fig. 3A), and the second computer program accesses the first computer program using the first interface (ibid-his application 106B-106N accessing application through the graphical interface, paragraph [0036]-his second application accessed through the first application interface), and is connected to a second server (ibid-as his application server, comprising all applications, see news service, etc., paragraphs [0049, 0050, 0053]), and wherein the second computer program downloads the first copywriting content from the second server (the applications downloaded to electronic device);
[determining whether the first copywriting content is static or dynamic by monitoring and comparing the first copywriting content at two predetermined time points];
obtaining a second copywriting content with same semantics as the first copywriting content [based on the determination] (paragraph [0035, 0056, 0057]-his translated content, of the second application into a preferred language), comprising;
[querying a local cache of the] mobile terminal [and determining whether the local cache includes an entirety of the second copywriting content] (Figs. 1-3A, paragraph [0003]-his mobile terminal, and corresponding translation request); and 
based on determining that the local cache includes only a first part of the second copywriting content, querying a language pack for a second part of the second copywriting content, wherein the second part is different than the first part of the second copywriting content];
replacing the first copywriting content with the second copywriting content, wherein the second copywriting content is expressed in a second form (ibid-the preferred language content replacing the first language content); and 
presenting the second copywriting content for display on the mobile terminal (ibid-the translated content is displayed on the mobile device).
Dasgupta does not explicitly teach the first and second server, however, Ran teaches of a first and second server (Figs. 2 and 3, his application server, and host server, wherein an application store having multiple applications are downloaded to a mobile device, and the mobile device is connected to the host server/network). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing the servers to provide the mobile application customization functionality to the mobile device (ibid-Ran, abstract, paragraph [0055]).
Dasgupta with Ran lack explicitly teaching that which Jiang teaches obtaining a second copywriting content with same semantics as the first copywriting content based on the determination (paragraphs [0011, 0012-0018]-his analyzing the content to determine static and dynamic content, and based on the analysis, subsequent translation). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Jiang to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with translating static and dynamic content as taught by Jiang as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating content based on static or dynamic status (ibid-Jiang paragraph [0055]).
The above combination lacks explicitly teaching that which Jain teaches determining whether the first copywriting content is static or dynamic by monitoring and comparing the first copywriting content at two predetermined time points (C.5 lines 3-15-his versions compared over time to determine static and dynamic components, C.4 lines 50-54). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Jiang and Jain to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with translating static and dynamic content as taught by Jiang with using a monitoring an time based approach to determine static or dynamic content as taught by Jain as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating content based on static or dynamic status (ibid-Jiang, Jain).
The above combination lacks explicitly teaching that which Och teaches, 
querying a local cache of the mobile terminal and determining whether the local cache includes an entirety of the second copywriting content (paragraphs [0014-0018, 0069], Fig. 3C-his lookup request to the cache for the entire translation of the document); and 
based on determining that the local cache includes only a first part of the second copywriting content, querying a language pack for a second part of the second copywriting content, wherein the second part is different than the first part of the second copywriting content (ibid-his determination that the cache only has contains a segment of translation and not the entire translation, language translation pack/model queried for the segments not contained in the cache).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Jiang and Jain and Och to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with translating static and dynamic content as taught by Jiang with using a monitoring an time based approach to determine static or dynamic content as taught by Jain with the cache and language pack for translating content as taught by Och as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating content using cache for quick translation retrieval and when not available or a portion is not available via cache retrieving translation thereof from a translation source (ibid-Och).
The above combination lacks explicitly teaching that which Schurig teaches querying a  local cache of the mobile terminal (Figs. 1A, 2, paragraph [0014, 0011-0014]-his mobile device and local cache stored on the mobile device, used in a translation process).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Jiang and Jain and Och and Schurig to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with translating static and dynamic content as taught by Jiang with using a monitoring an time based approach to determine static or dynamic content as taught by Jain with the cache and language pack for translating content as taught by Och with a local cache on a mobile device as taught by Schurig as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating content using cache (on a mobile device) for quick translation retrieval and when not available or a portion is not available via cache retrieving translation thereof from a translation source (ibid-Och, Schurig-his local cache allowing translation to be performed locally on a device).
As per claims 3 and 13, Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious the computer-implemented method according to claim 2, wherein obtaining the second copywriting content with the same semantics as the first copywriting content comprises:
determining that a target language is the second language (ibid, Dasgupta-see claim 1, preferred language discussion, his preferred language as the target language); 
obtaining the first copy writing content (ibid-see his application content, obtained, in a first form/language); and
obtaining the second copywriting content that is expressed in the second language and corresponds to the first copywriting content (ibid-see his translated and second language content, discussion).
As per claims 4 and 14, Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious the computer-implemented method according to claim 3, wherein determining that the target language is the second language is based on one of language setting information of the first computer program, language setting information of the mobile terminal, or location information of the mobile terminal (ibid, Dasgupta-paragraph [0035-0037, 0049]-see his language setting discussion, including device settings, user/program setting, location information, etc. as associated with the preferred language). 
	As per claim 10, Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious the computer-implemented method according to claim 1, wherein the first form comprises an audio expression in a first language (ibid-see Dasgupta, paragraphs [0033-0037]-his audio content in a first language to be translated and output), and the second form comprises an audio expressed in a second language; and
presenting the second copywriting content comprises playing, by the mobile terminal, the second copywriting content in an audio form in the second language on the mobile terminal (ibid, Dasgupta-his audio output playing the second application content via speech, on the mobile terminal).
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious a  computer-implemented system, comprising:
one or more computers (Dasgupta, Figs, 6, 1-6-see processors and method and system, paragraphs [0023, 0028, 0029, 0037]); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (ibid-see storage medium/memory and processor, instructions discussion), perform one or more operations comprising:
loading a first copywriting content expressed in a first form by calling a second computer program using a first interface of a first computer program, wherein the first computer program is installed on a mobile terminal and connected to a first server, and the second computer program accesses the first computer program using the first interface, and is connected to a second server, and wherein the second computer program downloads the first copywriting content from the second server (ibid-see claim 1, corresponding and similar limitations);
determining whether the first copywriting content is static or dynamic by monitoring and comparing the first copywriting content at two predetermined time points (ibid);
obtaining a second copywriting content with same semantics as the first copywriting content based on the determination (ibid), comprising:
querying a local cache of the mobile terminal and determining whether the local cache includes an entirety of the second copywriting content (ibid); and
based on determining that the local cache includes only a first part of the second copywriting content, querying a language pack for a second part of the second copywriting content, wherein the second part is different than the first part of the second copywriting content (ibid); 
replacing the first copywriting content with the second copywriting content, wherein the second copywriting content is expressed in a second form  (ibid); and
presenting the second copywriting content on the mobile terminal (ibid).
As per claim 20, claim 20 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer readable medium is deemed to embody the method, such that Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Dasgupta, Figs, 6, 1-6-see processors and method and system, paragraphs [0023, 0028, 0029, 0037], see storage medium/memory and processor, instructions discussion) comprising :
loading a first copywriting content expressed in a first form by calling a second computer program using a first interface of a first computer program, wherein the first computer program is installed on a mobile terminal and connected to a first server, and the second computer program accesses the first computer program using the first interface, and is connected to a second server, and wherein the second computer program downloads the first copywriting content from the second server (ibid-see claim 1, corresponding and similar limitations); 
determining whether the first copywriting content is static or dynamic by monitoring and comparing the first copywriting content at two predetermined time points (ibid);
obtaining a second copywriting content with same semantics as the first copywriting content based on the determination (ibid), comprising: querying a local cache of the mobile terminal and determining whether the local cache includes an entirety of the second copywriting content (ibid); and based on determining that the local cache includes only a first part of the second copywriting content, querying a language pack for a second part of the second copywriting content, wherein the second part is different than the first part of the second copywriting content (ibid);
replacing the first copywriting content with the second copywriting content, wherein the second copywriting content is expressed in a second form (ibid); and
presenting the second copywriting content on the mobile terminal (ibid).
Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0330732) in view of Ran et al. (Ran, US 2012/0180036) in view of Jiang et al. (Jiang,  US 2007/0208997) in view of Jain et al. (Jain, US 8,707,162) in view of Och in view of Schurig, as applied to claim 3 above, and further in view of Mohamed et al. (Mohamed, US 2013/0111460).
As per claims 5 and 15, Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious the computer-implemented method according to claim 3, but lacks teaching that which Mohamed teaches wherein obtaining the second copywriting content that is expressed in the second language and corresponds to the first copywriting content comprises: in response to determining that the first copywriting content is static (ibid-see claim 1, static content determination discussion, Jiang, paragraphs [0011, 0012-0018]), querying and obtaining, from a memory of the mobile terminal, the second copywriting content (paragraphs [0083, 0089, 0090]-his application content and corresponding translation resource files, stored in memory of the mobile device, and queried, retrieved and presented on the mobile device, ibid-Jiang subsequent translation in response to the determination). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Mohamed to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with a memory and language pack for providing a translation as taught by Mohamed as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing the servers to provide the mobile application customization functionality to the mobile device, that provided translation memory based resource files (ibid-Ran, abstract, paragraph [0055], Mohamed paragraphs [0088-0090]). 
As per claims 6 and 16, Dasgupta with Ran with Jiang with Jain with Och and Schurig with Mohamed make obvious the computer-implemented method according to claim 5, wherein a target language pack is stored in the memory (ibid-see Mohamed, application/resource package and corresponding storage discussion), and
querying and obtaining, from the memory of the mobile terminal, the second copywriting content comprises querying and obtaining, from the target language pack, the second copywriting content (ibid-Mohamed, application file in memory of mobile terminal, is obtained via query).
As per claims 7 and 17, Dasgupta with Ran with Jiang with Jain with Och and Schurig with Mohamed make obvious the computer-implemented method according to claim 6, further comprising:
requesting to obtain the target language pack from a hosting platform (ibid-Mohamed, paragraphs [0083-0090, 0083]-server discussion, application/language package comprising target language from hosting server); and
receiving the target language pack from the hosting platform (ibid-language pack received from host and provided to mobile device). 
As per claims 8 and 18, Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious the computer-implemented method according to claim 3, wherein the obtaining the second copywriting content that is expressed in the second language and that corresponds to the first copywriting content comprises:
in response to determining that the first copywriting content is dynamic (ibid-see claim 1, static content determination discussion, Jiang, paragraphs [0011, 0012-0018]-and subsequent request for translation);
requesting a machine translation engine to translate the first copywriting content (Dasgupta, paragraph [0035, 0049]-his language translation module, see also Mohamed paragraph [0094]); and
receiving, from the machine translation engine, the second copy writing content (ibid-see Dasgupta displayed/presented translation discussion in claim 1).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran to combine the prior art element of an application service and mobile devices with a translation engine/module as taught by Dasgupta with the servers as taught by Ran with the translation engine/tool as taught by Mohamed as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing the servers to provide the mobile application customization functionality to the mobile device, utilizing a translation tool/engine that stores the resultant translated files on the mobile device (ibid-Ran, abstract, paragraph [0055], ibid-Mohamed, paragraph [0094, 0095]).
As per claims 9 and 19, Dasgupta with Ran with Jiang with Jain with Och and Schurig with Mohamed make obvious the computer-implemented method according to claim 8, further comprising storing the second copywriting content in a memory of the mobile terminal (ibid-see Mohamed, paragraph [0095]-his storage of the translated application content on the mobile device). 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0330732) in view of Ran et al. (Ran, US 2012/0180036) in view of Jiang et al. (Jiang,  US 2007/0208997) in view of Jain et al. (Jain, US 8,707,162) in view of Och in view of Schurig, as applied to claim 1 above, and further in view of Bangarambandi et al. (Bangarambandi, US 2017/0083512) in view of Li et al. (Li, US 2009/0327866).
As per claims 2 and 12, Dasgupta with Ran with Jiang with Jain with Och and Schurig make obvious the computer-implemented method according to claim 1, wherein the first form comprises a first language (ibid-see claim 1-Dasgupta, first and second language discussion, and corresponding translation thereof), and the second form comprises a second language (ibid); and 
[wherein the computer-implemented method further comprises determining the first copywriting content by filtering out one or more copywriting contents from a plurality of copywriting contents on a display of the mobile terminal, wherein the one or more copywriting contents are in the second language, 
wherein filtering out the one or more copywriting contents comprising traversing a plurality of nodes in an electronic page that displays the first copywriting content and obtaining characters written in the first language; and]
presenting the second copywriting content comprises displaying, by the mobile terminal, the second copywriting content in the second language on a display of the mobile terminal (ibid).
Dasgupta with Ran lack teaching that which Bangarambandi teaches wherein the computer-implemented method further comprises determining the first copywriting content by filtering out one or more copywriting contents from a plurality of copywriting contents on a display of the mobile terminal, wherein the one or more copywriting contents are in the second language (paragraphs [0047, 0048, 0049, 0014]-as his filtering of all previously second language content in the translated second language from the first content in the first language, thus identifying the first content, for translation to produce the updated translated copywriting content).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Jiang to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with determining a first copywriting content filtered from a plurality of copywriting content in a second language as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating content based on a filtered and need-to-be translated status of the content from previous versions of already translated content (ibid-Bangarambandi).
The above combination lacks teaching that which Li teaches wherein filtering out the one or more copywriting contents comprising traversing a plurality of nodes in an electronic page that displays the first copywriting content and obtaining characters written in the first language (paragraphs [0030, 0031]-his scanning of the nodes of a web page application to identify and extract all characters in a first language for translation). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Dasgupta and Ran and Jiang to combine the prior art element of an application service and mobile devices as taught by Dasgupta with the servers as taught by Ran with determining a first copywriting content filtered from a plurality of copywriting content in a second language with the scanning for locating text for translation as taught by Li as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating content based on a filtered and need-to-be translated status of the content from previous versions of already translated content, the text available and needing to be translated identified via scanning the nodes of the page (ibid-Bangarambandi, Li).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
5/18/22